Citation Nr: 1640192	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2016, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

The Veteran's sleep apnea was not present in service or for many years thereafter, and is not shown to be secondary to a service connected disability.  


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.30, 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  38 C.F.R. § § 3.102, 3.156, 3.159, 3.326, (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The RO provided adequate notice in a July 2011 letter of the information and evidence necessary to substantiate the claim, and pursuant to VA's duty to assist, the Veteran's service treatment records, post service private records, post service VA records, and VA examinations and opinions have been obtained.  No additional records appear necessary to render and informed decision.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App/ 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  

Analysis

The Veteran's service treatment records (STR) do not reflect any complaints or diagnoses of sleep apnea.  Nevertheless, the report of Medical History, and Medical Examination accomplished in November 1989 in connection with the Veteran's retirement from service showed he reported "frequent trouble sleeping."  This was clarified as insomnia that had been present since 1979, which the Veteran attributed to job related stress, and occurred 3 times per week.  The Veteran indicated he self-treated with sleeping pills. (With insomnia being an inability to sleep and apnea a cessation of breathing during sleep, the Board concludes this STR entry does not describe the claimed condition.)    

Post service treatment records, which date from the 2000's, show complaints of trouble sleeping, but as late as 2006, this was being associated with insomnia, and the Veteran was prescribed Lunesta, a sedative.  It was not until 2009 VA treatment records when waking up gasping for breath is mentioned; and the provider suspected sleep apnea.  An initial study accomplished in March 2010, did not show sleep apnea, but this was seen in a later April 2011 study that revealed "Sleep disorder breathing suggest[ing] mixed type sleep apnea."  A CPAP device was provided.  

In July 2011, the Veteran submitted his service connection claim.  Correspondence between the Veteran and his VA treatment provider indicates the claim was founded on the view that there was a connection between PTSD and sleep apnea.  The treatment provided thought that to be the case, but acknowledged there was controversy among professionals on the subject.  (The Veteran in this case is service connected for PTSD evaluated as 50 percent disabling from April 2010.)  

In regard to this contention, a VA licensed clinical social worker wrote in a May 2013 statement, that she was of the view there was a significant correlation between PTSD and sleep apnea, and that in her own case load, over 50 percent of her patients with PTSD also have some sort of sleep issue which is usually diagnosed as sleep apnea.  Although not cited, she also was aware of several written articles which concurred with her observations.  

In May 2013, the Veteran's private treatment provider, Dr. T. McHugh wrote there was medical literature linking sleep apnea to combat veterans suffering from PTSD.  He observed that over the past several years -the Veteran was a patient for more than 10 years- there had been a worsening of the Veteran's PTSD symptoms and a concurrent worsening of apnea symptoms.  He also noted PTSD medications can worsen sleep apnea, and he thought it likely as not the Veteran's sleep apnea stems from his PTSD.  

The matter also was addressed in several VA examination reports.  In an April 2012 report, the examiner noted that the Veteran was diagnosed with sleep apnea more than 20 years after service and opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that while sleep disorders and disturbed sleep are common symptoms of PTSD, "there is no evidence in the literature (that this reviewer could find) that PTSD causes sleep apnea."  The examiner cited to a study which found that it was the high (body mass index) BMI of the patients with PTSD that engendered sleep disordered breathing in them, since obesity is considered a risk factor for sleep disordered breathing, and it was clear that PTSD itself was not causing the sleep disordered breathing/sleep apnea.  She also pointed out that sleep breathing problems are very prevalent in the human population and that this prevalence itself may account for the observation that trauma patients with insomnia may also have sleep disordered breathing.  In any event, she found that assuming a causal link between PTSD and sleep apnea was unjustified by the research literature.  

A different VA physician again concluded in an April 2013 opinion that it was unlikely the Veteran's sleep apnea was due to his PTSD.  He pointed out that the correspondence between the Veteran and his VA treating physician, as noted above, showed that physician was cautionary in her terms, and while she personally thought there was some connection between sleep apnea and PTSD, the April 2013 opinion provider reminded that there is a distinction between association and causation.  He likewise documented a discussion with a pulmonologist who advised sleep apnea may make PTSD worse due to sleep deprivation, (which is the opposite connection from the claim at issue), that PTSD can cause a sleep disorder such as fragmented sleep that can make PTSD worse, but that obstructive sleep apnea is an anatomic issue caused by anything that affects the size and muscle tone of the upper airway structures, and therefore, obstructive sleep apnea is not caused by PTSD.  

This same physician wrote another opinion in June 2015.  At that time, he examined the Veteran, considered his reported history, and reviewed the claims file and medical literature.  He noted that sleep disturbances are associated with PTSD, but that sleep disturbances are distinct from sleep apnea.  He also noted the Veteran's description of his sleep disturbances are commonly associated with PTSD, but are exceptionally uncommonly found in sleep apnea.  He also acknowledged various studies over the past 10 years have suggested a relationship between sleep apnea and PTSD, but the weight of them does not support a relationship, causal or otherwise.  With respect to medication use for PTSD and its effect on sleep apnea, it was acknowledged they could worsen sleep apnea symptoms, but that such worsening was only transient, and therefore they would not be considered productive of a permanent increase in severity of the underlying condition.  With respect to Dr. McHugh's observation that there had been a worsening of the Veteran's PTSD symptoms and a concurrent worsening of apnea symptoms, the examiner noted both that Dr. McHugh was not shown to be actually treating the Veteran's sleep apnea, and that because Dr. McHugh did not define what symptoms he considered sleep apnea symptoms as opposed to PTSD-associated sleep disturbance symptoms, it was not possible to meaningfully address the remark.  It was thus concluded that obstructive sleep apnea is less likely as not due to, or aggravated by PTSD, or the medications prescribed for it.  The examiner went on to observe the Veteran possessed other more likely risk factors as the cause for his sleep apnea, including a BMI greater than 25 when diagnosed, a diagnosis of chronic obstructive pulmonary disease, former smoker, rhinitis/nasal congestion, and a genetic/familial component (his brother also has sleep apnea).  

The Board considers the VA examination reports and opinions dated in April 2012, April 2013 and June 2015, to be the most probative evidence on the question presented in this appeal.  The adverse conclusions which are expressed in them, are shown to be based on an accurate and thorough understanding of the evidence and the Veteran's history, are fully articulated, and they explain the bases for the conclusions expressed.  On the other hand, the more favorable medical statements the Veteran submitted appear to merely reflect the observation that many with PTSD also have sleep apnea.  That these co-exist does not meaningfully address the underlying issues of causation and aggravation that need to be considered in this appeal.  As to the observation by Dr. McHugh that worsening PTSD coincided with worsening sleep apnea, that likewise does not address whether one was the cause for the other, and his view that the sleep apnea stems from the Veteran's PTSD, in the context he expressed, is too imprecisely worded to appreciably counter the adverse opinions.  Therefore, it is the Board's conclusion that a basis upon which to establish service connection for sleep apnea has not been presented in this case.   

In reaching this conclusion, the Board also has considered the testimony and statements from the Veteran and his spouse.  They appear to categorize all sleep related issues as sleep apnea, and read documents noting an association between PTSD and sleep apnea, as establishing causation.  The evidence in this case shows, however, that not all sleep disorders are sleep apnea, and it is plain that an association seen between variables is not the same as an established causation.  

They also appear to assert that all the symptoms exhibited at the time the Veteran was diagnosed to have sleep apnea in 2011, had been present since the Veteran's return from Vietnam in 1971.  This is not consistent, however, with the service medical record that actually describes the Veteran's troubles with sleep.  It was characterized then as insomnia, rather than anything similar to apneic events.  In addition, his insomnia was not described as beginning until 1979, many years after the Veteran's return from Vietnam.  As such, it appears these recollections may not be accurate in important details, which in turn diminishes their probative value.  Likewise, the record does not establish that they have the technical competence to diagnose this complex problem, or that the account of the symptoms the Veteran and his wife described as present beginning in service formed the basis for the subsequent (by more than 20 years) diagnosis of sleep apnea.  Consequently, these lay statements may not be seen as establishing a diagnosis of sleep apnea in service and, do not place the record in equipoise on the question of whether the claimed disability was incurred in service.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sleep apnea is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


